 

Exhibit 10.77

 

AMENDMENT NO. 19

TO

AGREEMENT FOR INVENTORY FINANCING

 

This Amendment No. 19 ("Amendment") to the Agreement for Inventory Financing is
made as of January 24, 2018 by and among IBM Credit LLC, a Delaware limited
liability company ("IBM Credit"), Business Supplies Distributors Holdings, LLC,
a limited liability company duly organized under the laws of the state of
Delaware (“Holdings”), Supplies Distributors, Inc., a corporation duly organized
under the laws of the state of Delaware ("Borrower"), Priority Fulfillment
Services, Inc., a corporation duly organized under the laws of the state of
Delaware (“PFS”) and PFSweb, Inc., a corporation duly organized under the laws
of the state of Delaware (“PFSweb”) (Borrower, Holdings, PFS, PFSweb, and any
other entity that executes this Agreement or any Other Document, including
without limitation all Guarantors, are each individually referred to as a “Loan
Party” and collectively referred to as “Loan Parties”).

 

RECITALS:

 

A.Each Loan Party and IBM Credit have entered into that certain Agreement for
Inventory Financing dated as of March 29, 2002 (as amended, modified, restated
or supplemented from time to time, the "Agreement"); and

 

B.The parties have agreed to modify the Agreement as more specifically set forth
below, upon and subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, the other Loan Parties and IBM Credit hereby agree as follows:

 

Section 1.  Definitions.All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.

 

Section 2.  Amendment.

 

A.Section 8.14 of the Agreement is hereby amended by amending this Section to
read in its entirety as follows:

 

“8.14. Loans. Neither Borrower nor Holdings will make any loans, advances,
contributions or payments of money or goods to any Subsidiary, Affiliate or
parent company or to any officer, director or stockholder of such Loan Party or
of any such company (except for compensation for personal services actually
rendered), except for transactions which comply with the terms of this Agreement
and short term loans not to exceed $2,000,000.00 from Borrower to PFS”.

 

B.Attachment A to the Agreement is hereby amended by deleting such Attachment A
in its entirety and substituting, in lieu thereof, the Attachment A attached
hereto.  Such new Attachment A shall be effective as of the date specified in
the new Attachment A.  The changes contained in the new Attachment A include,
without limitation, the following:

  

(i) Section II. Fees, Rates and Repayment Terms, subsection (A) is amended and
restated in its entirety to read as follows:

 

 

(A)

Credit Line:  Eleven Million Dollars ($11,000,000.00);

 

 

SDIAmend19   Page of  01_23_18

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.77

 

(ii) Section II. Fees, Rates and Repayment Terms, subsection (E) is amended and
restated in its entirety to read as follows:

 

(E)

Collateral Insurance Amount: Eleven Million Dollars ($11,000,000.00)    

 

Section 3. Conditions of Effectiveness of Amendment. This Amendment shall become
effective upon the receipt by IBM Credit of: (i) this Amendment which shall have
been authorized, executed and delivered

by each of the parties hereto and IBM Credit shall have received a copy of a
fully executed Amendment, and (ii) a subordinated demand note issued in favor of
IBM Credit, in form and substance satisfactory to IBM Credit, in the amount of
One Million Dollars ($1,000,000.00).

 

Section 3.1  Representations and Warranties. Each Loan Party makes to IBM Credit
the following representations and warranties all of which are material and are
made to induce IBM Credit to enter into this Amendment.

 

Section 3.2  Accuracy and Completeness of Warranties and Representations. All
representations made by the Loan Party in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by the Loan Party in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.

 

Section 3.3  Violation of Other Agreements and Consent. The execution and
delivery of this Amendment and the performance and observance of the covenants
to be performed and observed hereunder (a) do not violate or cause any Loan
Party not to be in compliance with the terms of any agreement to which such Loan
Party is a party, and (b) require the consent of any Person.

 

Section 3.4  Litigation. Except as has been disclosed by the Loan Parties to IBM
Credit in writing, there is no litigation, proceeding, investigation or labor
dispute pending or threatened against any Loan Party, which, if adversely
determined, would materially adversely affect the Loan Party's ability to
perform such Loan Party's obligations under the Agreement and the other
documents, instruments and agreements executed in connection therewith or
pursuant hereto.

 

Section 3.5  Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Loan Party and is enforceable against
each Loan Party in accordance with its terms.

 

Section 4.  Ratification of Agreement. Except as specifically amended hereby,
all of the provisions of the Agreement shall remain unamended and in full force
and effect. Each Loan Party hereby ratifies, confirms and agrees that the
Agreement, as amended hereby, represents a valid and enforceable obligation of
such Loan Party, and is not subject to any claims, offsets or defenses.

 

Section 5.  Ratification of Guaranty and Notes Payable Subordination Agreement.
Each of Holdings, PFSweb and PFS hereby ratify and confirm their respective
guaranties in favor of IBM Credit and agree that such guaranties remain in full
force and effect and that the term “Liabilities”, as used therein include,
without limitation the indebtedness liabilities and obligations of the Borrower
under the Agreement as amended hereby.  

 

Section 6.  Governing Law.  This Amendment shall be governed by and interpreted
in accordance with the laws which govern the Agreement.

 

Section 7.Counterparts and Electronic Copies.  This Amendment may be executed in
any number of counterparts, each of which shall be an original and all of which
shall constitute one agreement. Customer acknowledges that IBM Credit may
maintain a copy of this Amendment in electronic form and agrees that a copy
reproduced from such electronic form or any other reliable means (for example,
photocopy, image or facsimile) shall in all respects be considered equivalent to
an original.

 

SDIAmend19   Page of  01_23_18

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.77

 

 

IN WITNESS WHEREOF, each Loan Party has read this entire Amendment, and has
caused its authorized representatives to execute this Amendment and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

 

IBM Credit LLC

Supplies Distributors, Inc.

 

By: /s/ Leticia Campos______________________

 

By: /s/ Thomas J. Madden___________________

 

Print Name: Leticia Campos_________________

 

Print Name: Thomas J. Madden______________

 

Title: Commercial Financing Operations Manager

 

Title: Chief Financial Officer__________________

 

 

 

 

 

 

 

Business Supplies Distributors Holdings, LLC

 

Priority Fulfillment Services, Inc.

 

By: __________________ as Managing Member

 

 

By: /s/ Thomas J. Madden___________________

 

By: /s/ Thomas J. Madden___________________

 

Print Name: Thomas J. Madden______________

 

Print Name: Thomas J. Madden______________

 

Title: Chief Financial Officer__________________

 

Title: Chief Financial Officer__________________

 

 

 

 

PFSweb, Inc.

 

 

 

By: /s/ Thomas J. Madden___________________

 

 

Print Name: Thomas J. Madden______________

 

 

Title: Chief Financial Officer__________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SDIAmend19   Page of  01_23_18

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.77

 

Attachment A (“Attachment A") TO

AGREEMENT FOR INVENTORY FINANCING

DATED MARCH 29, 2002

 

 

EFFECTIVE DATE OF THIS ATTACHMENT A: January 24, 2018

 

SECTION I.    BORROWER/LOAN PARTIES:

 

    (A)  BORROWER: ORGANIZATION NO. (Assigned by State of Org).

 

          Supplies Distributors, Inc.     3416326

 

    (B)  ADDITIONAL LOAN PARTIES:            

        

         Business Supplies Distributors Holdings, LLC3410894        

         Priority Fulfillment Services, Inc.               2606094

         PFSweb, Inc.3062550

 

SECTION II.   FEES, RATES AND REPAYMENT TERMS:

 

 

(A)

Credit Line: Eleven Million Dollars ($11,000,000.00);    

 

 

(B)

Borrowing Base:

 

 

(i)  100% of the Borrower's inventory in the Borrower's possession as of the
date of determination as reflected in the Borrower's most recent Collateral
Management Report constituting Products (other than service parts) financed
through a Product Advance by IBM Credit, so long as (1) IBM Credit has a first
priority security interest in such Products and (2) such Products are in new and
un-opened boxes;

 

 

 

(ii)  80% of price protection payments, credits, discounts, incentive payments,
rebated and refunds relating to IBM Products (“Accounts”) in the aggregate not
to exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00) provided
that (i) Borrower obtains (and provides to IBM Credit along with the monthly
Collateral Management Report required under Section 7.1 (O)) from IBM written
confirmation (a) acknowledging the obligation of IBM to pay such amount or that
they have received the billing from the Borrower, (b) stating the date the
amount is due to be paid and (c) IBM waiving its right to setoff such amounts
owed to Borrower with any amount Borrower may owe to IBM, (ii) such Accounts do
not remain unpaid for more than sixty (60) days from the date the obligation of
IBM occurred; and (iii) such Accounts are delivered directly to IBM Credit.

 

 

(C)

Product Financing Charge: Prime Rate plus 0.50%

 

(D)

Product Financing Period: 90 days

 

(E)

Collateral Insurance Amount: Eleven Million Dollars ($11,000,000.00)    

 

(F)

PRO Finance Charge:              Prime Rate plus 0.50%

 

(G)

Delinquency Fee Rate:             Prime Rate plus 6.500%

 

(H)

Free Financing Period Exclusion Fee:    Product Advance multiplied by 0.25%

 

(I)

Other Charges:

 

 

(i)  Monthly Service Fee:             $1,000.00

 

 

 

 

 

 

 

 

SECTION III.   FINANCIAL COVENANTS:

 

SDIAmend19   Page of  01_23_18

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.77

 

 

(A) Definitions:  The following terms shall have the following respective
meanings in this Attachment.  All amounts shall be determined in accordance with
generally accepted accounting principles (GAAP).

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after taxes, of Borrower on a consolidated basis for such period determined in
accordance with GAAP.

 

“Current” shall mean within the ongoing twelve month period.

 

“Current Assets” shall mean assets that are cash, restricted cash applicable to
cash received into a lockbox from collections of trade accounts receivable or
expected to become cash within the ongoing twelve months.

 

“Current Liabilities” shall mean payment obligations resulting from past or
current transactions that require settlement within the ongoing twelve month
period.  All indebtedness to IBM Credit and Congress shall be considered a
Current Liability for purposes of determining compliance with the Financial
Covenants.  All subordinated indebtedness shall not be considered current
liabilities.

 

“EBITDA” shall mean, for any period (determined on a consolidated basis in
accordance with GAAP), (a) the Consolidated Net Income of Borrower for such
period, plus (b) each of the following to the extent reflected as an expense in
the determination of such Consolidated Net Income: (i) the Borrower's provisions
for taxes based on income for such period; (ii) Interest Expense for such
period; and (iii) depreciation and amortization of tangible and intangible
assets of Borrower for such period.

 

“Fixed Charges” shall mean, for any period, an amount equal to the sum, without
duplication, of the amounts for such as determined for the Borrower on a
consolidated basis, of (i) scheduled repayments of principal of all Indebtedness
(as reduced by repayments thereon previously made), (ii) Interest Expense, (iii)
capital expenditures (iv) dividends, (v) leasehold improvement expenditures and
(vi) all provisions for U.S. and non U.S. Federal, state and local taxes.

 

“Fixed Charge Coverage Ratio” shall mean the ratio as of the last day of any
fiscal period of (i) EBITDA as of the last day of such fiscal period to (ii)
Fixed Charges.

 

“Interest Expense” shall mean, for any period, the aggregate consolidated
interest expense of Borrower during such period in respect of Indebtedness
determined on a consolidated basis in accordance with GAAP, including, without
limitation, amortization of original issue discount on any Indebtedness and of
all fees payable in connection with the incurrence of such Indebtedness (to the
extent included in interest expense), the interest portion of any deferred
payment obligation and the interest component of any capital lease obligations.

 

“Long Term” shall mean beyond the ongoing twelve month period.

 

“Long Term Assets” shall mean assets that take longer than a year to be
converted to cash.  They are divided into four categories: tangible assets,
investments, intangibles and other.

 

“Long Term Debt” shall mean payment obligations of indebtedness which mature
more than twelve months from the date of determination, or mature within twelve
months from such date but are renewable or extendible at the option of the
debtor to a date more than twelve months from the date of determination.

 

“Net Profit after Tax” shall mean Revenue plus all other income, minus all
costs, including applicable taxes.

 

 

SDIAmend19   Page of  01_23_18

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.77

 

“Revenue” shall mean the monetary expression of the aggregate of products or
services transferred by an enterprise to its customers for which said customers
have paid or are obligated to pay, plus other income as allowed.

 

“Subordinated Debt” shall mean Borrower's indebtedness to third parties as
evidenced by an executed Notes Payable Subordination Agreement in favor of IBM
Credit.

 

“Tangible Net Worth” shall mean Total Net Worth minus goodwill.

 

“Total Assets” shall mean the total of Current Assets and Long Term Assets.  For
the purpose of  

calculating Total Assets for Borrower, the accumulated earnings and foreign
currency translation adjustments applicable to Borrower’s Canadian and European
subsidiaries are excluded.

 

“Total Liabilities” shall mean the Current Liabilities and Long Term Debt less
Subordinated Debt, resulting from past or current transactions, that require
settlement in the future.

 

“Total Net Worth” (the amount of owner's or stockholder's ownership in an
enterprise) is equal to Total Assets minus Total Liabilities.  For the purpose
of calculating Total Net Worth of Borrower, following shall be excluded (i)
accumulated earnings and unrealized foreign currency translation adjustments
applicable to Borrower’s Canadian and European subsidiaries and (ii) all income
and losses applicable to foreign currency adjustments for each period but not
excluding such foreign currency adjustments for annual periods that must comply
with GAAP.

 

“Working Capital” shall mean Current Assets minus Current Liabilities.

 

(B) 1. Borrower will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review
(quarterly, annually) by IBM Credit:

 

 

 

Covenant

 

Covenant Requirement

(i)

Revenue on an Annual Basis* (i.e. the current

fiscal year-to-date Revenue annualized)

to Working Capital

Greater than Zero and

Equal to or Less than 37.0:1.0

 

* Annualized Revenue from intercompany sales are excluded from this calculation.

 

(ii)

Net Profit after Tax to Revenue**

Equal to or Greater than

0.10 percent

 

**Excluding all income and losses applicable to (a) 100% ownership in Canadian
and European subsidiaries and (b) foreign currency adjustments for each period
but not excluding such foreign currency adjustments for annual periods that must
comply with GAAP and excluding revenue from intercompany sales.

 

(iii)

Total Liabilities to Tangible Net Worth***

Greater than Zero and

Equal to or Less than 7.0:1.0

 

***Accumulated earnings and unrealized foreign currency translation adjustments
applicable to Borrower’s Canadian and European subsidiaries are excluded from
calculation of Borrower’s Total Assets and Total Net Worth.

 

 

 

SDIAmend19   Page of  01_23_18

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.77

 

2.Business Supplies Distributors Holdings, LLC will be required to maintain the
following financial ratios, percentages and amounts as of the last day of the
fiscal period under review (quarterly, annually) by IBM Credit:

 

 

 

Covenant

 

Covenant Requirement

(i)

Revenue on an Annual Basis (i.e. the current

fiscal year-to-date Revenue annualized)

to Working Capital

Greater than Zero and

Equal to or Less than 37.0:1.0

(ii)

Net Profit after Tax to Revenue*

 

*Excluding all (a) income and losses applicable to foreign currency adjustments
for each period but not excluding such foreign currency adjustments for annual
periods that must comply with GAAP and (b) revenue from intercompany sales.

Equal to or Greater than

0.10 percent

(iii)

Total Liabilities to Tangible Net Worth

Greater than Zero and

Equal to or Less than 7.0:1.0

 

 

 

 

 

SDIAmend19   Page of  01_23_18

 

 